DETAILED ACTION
This action is pursuant to the claims filed on October 21, 2020. Currently, claims 1-21 are pending with claims 1-2, 6, 10, 14, 18, and 21 amended. Below follows a complete final action on the merits of claims 1-21. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the drawing and specification overcome the previous drawing objections. 
Applicant’s amendments to the claims overcome the previous claim objection. 
Applicant’s amendments to the claims overcome the previous 35 U.S.C. 112(b) rejections.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al (US PGPUB: 2009/0088774) in view of Boudreaux et al (US PGPUB: 2014/0114327). 
Regarding independent claim 1, Swarup discloses a surgical system (Figures 1-4G: 100), comprising: 
a hub (combination of generators 102A-102B and cables 109A-109B) comprising a generator (102A); 
a robot (152) comprising a tool mount (228; [0074]); 
an energy tool (101A-C) releasably mounted to said tool mount ([0074] refers to the tool 101 mounted to the adapter 228; [0075], [0078], [0080] refer to release levers 416 to release the tool 101 from the adapter mount 228) and operably coupled to said generator ([0063] refer to the wired connection between the generator 102A and the tool 101); 
a control console (150) wherein a wired communication path extends between said energy tool and said control console (see Figure 1 which displays a wired communication path between control console 150, robot 152, and tool 101; note [0062]-[0063] refers to the control console 150 wired to generator 102A via cables 109A-B in order to control the generator that is wired to the energy tool via wires 106A-B). 
Swarup does not explicitly disclose a wireless communication path extending between said energy tool and said hub, wherein said wireless communication path is configured to transmit data indicative of a detected tissue parameter to said hub. 
However, Boudreaux discloses a surgical system (Figure 47) comprising an energy tool (1004) and a hub (combination of 1003/1002). A wireless communication path (feedback signal 1010) extends between the tool (1004) and the hub (1002/1003; see Figure 47 and [0192]). The wireless communication path (1010) is configured to transmit data indicative of a detected tissue parameter to said control console ([0190]-[0193] refer to the feedback signal 1010 from sensor 1008 as corresponding to the state of the end effector and the tissue impedance, interpreted as a 
Regarding dependent claim 2, in view of the combination of claim 1, Swarup further discloses wherein said hub further comprises a situational awareness module (control architecture 1600 of Figure 16A) configured to determine a step in a surgical procedure based on one or more signals from said control console and one or more signals from said energy tool ([0209]-[0211] refers to control architecture as determining the controls of the robot based on the inputs from the control console as well as feedback from the force sensor on the manipulator the energy tool is mounted to).
Regarding dependent claim 3, in view of the combination of claim 1, Boudreaux further discloses wherein said hub (1002) further comprises a wireless communication module (wireless computing device 1003), and wherein said wireless communication path further comprises said wireless communication module (see figure 47 and [0192] which displays 1010 as part of the wireless communication module 1003).
Regarding dependent claim 4, in view of the combination of claim 1, Boudreaux further discloses wherein said wireless communication path (1010) is configured to communicate mechanical control parameters to said hub
Regarding independent claim 14, Swarup discloses a surgical system (Figures 1-4G: 100), comprising: 
a hub (combination of generators 102A-102B and cables 109A-109B) comprising a generator (102A); 
a robot (152) comprising a tool mount (228; [0074]) configured to interface with a releasable surgical tool (101A-C; [0074] refers to the tool 101 mounted to the adapter 228; [0075], [0078], [0080] refer to release levers 416 to release the tool 101 from the adapter mount 228); 
a control console (150), wherein a primary communication path extends between said robot and said control console via a wired connection (see Figure 1 which displays a wired communication path between control console 150 and robot 152). 
Swarup does not explicitly disclose the hub comprising a wireless communication module; a first wireless communication path extending between said robot and said wireless communication module; and a second wireless communication path extending between said control console and said wireless communication module, wherein said first wireless communication path and said second wireless communication path form at least a portion of an additional communication path between said robot and said control console that is different than said primary communication path.
However, Boudreaux discloses a surgical system (Figure 47) comprising an energy tool (1004) and hub (1002/1003). The hub comprises a wireless communication module (wireless computing device 1003) that comprises a first wireless communication path (1010 in Figure 47 extending from DAQ to 1003) from the tool (1004) of the robot to the communication module ([0190]-[0193]) and a second wireless communication path (see Figure 47 which displays a 
Regarding dependent claim 15, in view of the combination of claim 14, Boudreaux further discloses wherein said first wireless communication path is configured to transmit data indicative of a clamping force to said hub ([0205]-[0206] refer to the feedback signal to be displayed on hub 1002 indicative of the clamping state of the energy tool).
Regarding dependent claim 16, in view of the combination of claim 14, Swarup further discloses wherein said wired connection is configured to transmit data indicative of energy parameters from said robot to said control console (see Figure 1 which displays the wired communication path between control console 150, robot 152, and tool 101; note [0059], [0062] refers to the control console 150 as controlling the instruments 101 of the robot 152, including the energy delivered from generator 102, interpreted as transmitting energy parameters). 
Regarding dependent claim 18, in view of the combination of claim 14, Swarup further discloses further comprising an energy tool releasably mounted to said tool mount 
Regarding dependent claim 19, in view of the combination of claim 14, Swarup further discloses wherein said hub further comprises a processor (302; [0093] refers to computer 151 including a processor) and a memory (storage device 304) communicatively coupled to said processor ([0093]). 
While Swarup discloses the memory generates control signals intercepted by the flex circuit in order to control the system ([0086], [0093]), Swarup does not explicitly disclose wherein said memory stores instructions executable by said processor to adjust a control parameter of said energy tool based on a signal transmitted along said first wireless communication path.
However, Boudreaux discloses the first wireless communication path (1010 in Figure 47 extending from DAQ to 1003) from the tool (1004) of the robot to the communication module ([0190]-[0193]) that adjusts a control parameter of said energy tool ([0205]-[0206] refer to the feedback signal being indicative of the clamping force of the tool) in order to adjust the clamp force of the tool to an ideal clamping force for a predetermined surgical operation ([0206]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Swarup to incorporate the wireless communication path and sensor of Boudreaux. This configuration provides the benefit of indicating the ideal clamping force for the predetermined operation ([0206]), thereby increasing the accuracy of the device. 
Regarding dependent claim 20, in view of the combination of claim 14, Swarup further discloses wherein said hub further comprises a situational awareness module (control architecture 1600 of Figure 16A) configured to determine a step in a surgical procedure ([0209]-[0211] refers to control architecture as determining the controls of the robot based on the .
Claims 5-13, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al (US PGPUB: 2009/0088774) in view of Marena et al (US Patent No.: 9,247,996), further in view of Boudreaux et al (US PGPUB: 2014/0114327).  
Regarding dependent claim 5, in view of the combination of claim 1, Swarup further discloses wherein said robot (152) further comprises a circuit (426) positioned to intercept a communication path between said tool mount and said energy tool ([0076], [0086]-[0090] refer to the circuit 426 that are used to identify the type of tool mounted on the tool mount 228 and transmit tool-type data to the computer, interpreted as intercepting the communication path between the tool mount and energy tool).  
While Swarup discloses a circuit, Swarup dos not explicitly disclose the circuit is a flex circuit. 
However, Marena discloses a surgical robot system (70) and a tool (10) mounted on the robot (Col. 6, Lines 3-14). The robot comprises a first electrical contact (75; Col. 14, Lines 48-50) and the tool comprises a second electrical contact (35). Further, the system comprises a flexible circuit (circuit board 31 and ribbon cable 37; Col. 14, Lines 65-67). The flex circuit (31/37) is positioned intermediate of the first and second electrical contact (See Fig. 7; Col. 16, Lines 56-67; Col. 9, Lines 52-54; Col. 10, Lines 3-12). The flex circuit is positioned to intercept a communication path between the tool and the robot (Col. 4, Lines 1-17; Col. 9, Lines 52-54; Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Swarup to incorporate the flex circuit of Marena. This 
Regarding independent claim 6, Swarup discloses a surgical system (Figures 1-4G: 100), comprising: 
a robot (152), comprising: 
a tool mount (228; [0074]) comprising a first electrical contact (426); and 
an energy tool (101A-C) releasably mounted to said tool mount ([0074] refers to the tool 101 mounted to the adapter 228; [0075], [0078], [0080] refer to release levers 416 to release the tool 101 from the adapter mount 228), wherein said energy tool comprises a second electrical contact (242) that interfaces with said first electrical contact ([0072]); and 
a circuit (426) positioned intermediate said tool mount and said energy tool (see Figure 2C and 4F which displays circuit 426 positioned between housing 401 of the tool and the tool mount 228), wherein the circuit is positioned to intercept a communication path between said tool mount and said energy tool ([0076], [0086]-[0090] refer to the circuit 426 that are used to identify the type of tool mounted on the tool mount 228 and transmit tool-type data to the computer, interpreted as intercepting the communication path between the tool mount and energy tool). 
While Swarup discloses a circuit, Swarup dos not explicitly disclose the circuit is a flex circuit; wherein said flex circuit is positioned intermediate said first electrical contact of said tool mount and said second electrical contact of said energy tool; and wherein flex circuit is positioned to intercept a communication path between said tool mount and said energy tool. 
However, Marena discloses a surgical robot system (70) and a tool (10) mounted on the robot (Col. 6, Lines 3-14). The robot comprises a first electrical contact (75; Col. 14, Lines 48-50) and the tool comprises a second electrical contact (35). Further, the system comprises a flexible circuit (circuit board 31 and ribbon cable 37; Col. 14, Lines 65-67). The flex circuit (31/37) is positioned intermediate of the first and second electrical contact (See Fig. 7; Col. 16, Lines 56-67; Col. 9, Lines 52-54; Col. 10, Lines 3-12). The flex circuit is positioned to intercept a communication path between the tool and the robot (Col. 4, Lines 1-17; Col. 9, Lines 52-54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Swarup to incorporate the flex circuit; wherein said flex circuit is positioned intermediate said first electrical contact of said tool mount and said second electrical contact of said energy tool; and wherein flex circuit is positioned to intercept a communication path between said tool mount and said energy tool of Marena. This configuration provides the benefit of extending the life of the robotic surgical tool (Col. 4, Lines 1-2). 
While Swarup discloses the circuit communicates with the master controller in order to be properly control the surgical tool ([0086])., Swarup does not explicitly disclose a wireless communication module and wherein said flex circuit is coupled to a wireless transmitter configured to communicate with said wireless communication module.
However, Boudreaux discloses a surgical system (Figure 47) comprising an energy tool (1004) and a control console (1003). The system comprises a wireless communication module (wireless computing device 1003) that communicates a wireless signal (1010) from the tool (1004) to the communication module ([0190]-[0193]). The tool (1004) comprises a flex circuit 
Regarding dependent claim 8, in view of the combination of claim 6, Swarup further discloses wherein said flex circuit is configured to intercept a signal between an external controller (151) and said energy tool (101) ([0076] refers to the flex circuit intercepting a signal and transmitting it to the external controller 151). 
Regarding dependent claim 9, in view of the combination of claim 8, Boudreaux further discloses wherein said signal is indicative of a clamping force exerted by said energy tool ([0205]-[0206] refer to the feedback signal to be displayed on hub 1002 indicative of the clamping state of the energy tool).
Regarding dependent claim 10, in view of the combination of claim 6, Marena further discloses wherein said flex circuit is configured to intercept signals passing between said first electrical contact and said second electrical contact (at least Col. 4, Lines 1-17; Col. 9, Lines 52-54). 
Regarding dependent claim 11, in view of the combination of claim 6, Swarup further discloses further comprising a situational awareness module (control architecture 1600 of Figure 16A) configured to receive signals from said energy tool ([0209]-[0211] refers to control architecture as determining the controls of the robot based on the inputs from the control console as well as feedback from the force sensor on the manipulator the energy tool is mounted to). 
Regarding dependent claim 12, in view of the combination of claim 6, Swarup further discloses further comprising a processor (302; [0093] refers to computer 151 including a processor) and a memory (storage device 304) communicatively coupled to said processor ([0093]). 
While Swarup discloses the memory generates control signals intercepted by the flex circuit in order to control the system ([0086], [0093]), Swarup does not explicitly disclose wherein said memory stores instructions executable by said processor to adjust a power level of said generator. 
However, Boudreaux discloses a surgical system comprising a processor that adjusts the power level of a generator based on a measured signal ([0085]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Swarup to incorporate power level adjustment of Boudreaux. This configuration provides the benefit of better control of the energy delivery based on feedback ([0088], [0088]), thereby improving the efficiency of the device. 
Regarding dependent claim 13, in view of the combination of claim 6, Swarup further discloses further comprising a processor (302; [0093] refers to computer 151 including a processor) and a memory (storage device 304) communicatively coupled to said processor ([0093]).
While Swarup discloses the memory generates control signals intercepted by the flex circuit in order to control the system ([0086], [0093]), Swarup does not explicitly disclose wherein said memory stores instructions executable by said processor to adjust a clamping force of said energy tool based on signals indicative of a tissue property transmitted to said wireless communication module from said energy tool.
However, Boudreaux discloses a surgical system (Figure 47) comprising an energy tool (1004) and a control console (1003). A wireless communication path (feedback signal 1010) extends between the tool (1004) and the control console (1003; see Figure 47 and [0192]). The wireless communication path (1010) is configured to transmit data indicative of a detected tissue parameter to said control console ([0190]-[0193] refer to the feedback signal 1010 from sensor 1008 as corresponding to the state of the end effector (i.e. the clamping force) and the tissue impedance, interpreted as a detected tissue parameter; where [0205]-[0206] refer to the feedback signal being indicative of the clamping force of the tool) in order to adjust the clamp force of the tool to an ideal clamping force for a predetermined surgical operation ([0206]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Swarup to incorporate the wireless communication module and force sensor of Boudreaux. This configuration provides the benefit of allowing for a remote device, such as cell phone or tablet, to be utilized ([0192]), thereby reducing the reducing the wires needed and simplifying the device. Further, the force sensor feedback provides the benefit of indicating the ideal clamping force for the predetermined operation ([0206]), thereby increasing the accuracy of the device. 
Regarding dependent claim 17, in view of the combination of claim 14, Swarup further discloses further comprising a flex circuit positioned to intercept a communication path between said tool mount and the releasable surgical tool ([0076], [0086]-[0090] refer to the circuit 426 that are used to identify the type of tool mounted on the tool mount 228 and transmit 
Regarding independent claim 21, Swarup discloses a system, comprising: 
a robotic surgical tool (101A-C) comprising a tool interface (Figure 4F: 412), wherein said robotic surgical tool is configured to be replaceably mounted to a robotic tool mount ([0074] refers to the tool 101 mounted to the adapter 228; [0075], [0078], [0080] refer to release levers 416 to release the tool 101 from the adapter mount 228), wherein said tool interface comprises: 
a mechanical connection (receiving elements 418 and pins 422) configured to receive a drive motion from a robotic tool driver ([0134]-[0135] refers to the mechanical and electrical connection elements configured to receive actuation signals from driver motors found in the robotic surgical manipulators 152); and 
an electrical connection configured to transmit the signal driver ([0134]-[0135] refers to the mechanical and electrical connection elements configured to receive actuation signals from driver motors found in the robotic surgical manipulators 152); and 
a circuit (426) configured to intercept the signal when said circuit is engaged with said tool interface ([0076], [0086]-[0090] refer to the circuit 426 that are used to identify the type of tool mounted on the tool mount 228 and transmit tool-type data to the computer, interpreted as intercepting the communication path between the tool mount and energy tool). 
While Swarup discloses a circuit, Swarup dos not explicitly disclose the circuit is a flex circuit; and wherein said flex circuit is positioned in between said electrical connection and said robotic tool mount when said robotic surgical tool is mounted to said robotic tool mount. 
However, Marena discloses a surgical robot system (70) and a tool (10) mounted on the robot (Col. 6, Lines 3-14). The robot comprises a first electrical contact (75; Col. 14, Lines 48-50) and the tool comprises a second electrical contact (35). Further, the system comprises a flexible circuit (circuit board 31 and ribbon cable 37; Col. 14, Lines 65-67). The flex circuit (31/37) is positioned intermediate of the first and second electrical contact (See Fig. 7; Col. 16, Lines 56-67; Col. 9, Lines 52-54; Col. 10, Lines 3-12). The flex circuit is positioned to intercept a communication path between the tool and the robot (Col. 4, Lines 1-17; Col. 9, Lines 52-54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Swarup to incorporate the flex circuit; and wherein said flex circuit is positioned in between said electrical connection and said robotic tool mount when said robotic surgical tool is mounted to said robotic tool mount of Marena. This configuration provides the benefit of extending the life of the robotic surgical tool (Col. 4, Lines 1-2). 
Swarup does not explicitly disclose a wireless communication module configured to transmit a signal. 
However, Bordeaux discloses a surgical system (Figure 47) comprising an energy tool (1004) and a control console (1003). The system comprises a wireless communication module (wireless computing device 1003) that communicates a wireless signal (1010) from the tool (1004) to the communication module ([0190]-[0193]). The tool (1004) comprises a flex circuit (1012) that generates the wireless signal and that is communicated to wireless communication module ([0190], [0193]). Therefore, it would have been obvious to one of ordinary skill in the art .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al (US PGPUB: 2009/0088774) in view of Marena et al (US Patent No.: 9,247,996) and Boudreaux et al (US PGPUB: 2014/0114327), further in view of Blumenkranz et al (USPGPUB: 2007/0151390). 
Regarding dependent claim 7, in view of the combination of claim 6, while Swarup further discloses the flex circuit provides feedback to the computer, Swarup does not explicitly disclose wherein said flex circuit comprises a feedback pigtail connector.
However, Blumenkranz discloses a robotic system for measuring feedback (abstract) that comprises a tool housing (150) that interfaces with a robotic manipulator arm ([0029]). The interface comprises a pigtail connector for connection to a peripheral device for obtaining feedback from the sensors ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the flex circuit of Swarup/Boudreaux to incorporate the pigtail connector of Blumenkranz. This configuration provides the benefit of allowing the peripheral device to be mounted on the system or separate from the system ([0047]), thereby increasing the versatility of the device. 
Response to Arguments
Applicant's arguments filed October 21, 2020 have been fully considered.
Regarding claim 1, Applicant argues; 
“The cited references fail to disclose a hub comprising a generator, wherein a wireless communication path extends between an energy tool and the hub. The Office Action Remarks). 

This is not persuasive. Specifically, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 In the instant case as outlined above, Swarup discloses, as broadly claimed, a hub comprising a generator. This hub comprising a generator was modified with Bordeaux to disclose a wireless communication existing between a hub and an instrument. Thus, the modification results in a hub comprising a generator with a wireless communication path between a tool and the hub. It is noted that the term “hub” is extremely broad and the claim does not describe it beyond comprising a generator (which Swarup explicitly discloses). Examiner notes Applicant states that the same arguments apply to claim 14 (p. 14, Remarks
Applicant’s arguments with respect to claim(s) 6 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes Applicant has not provided additional arguments for any dependent claims and thus the rejections are tenable for at least the same reasons as outlined above with regards to independent claims 1, 6, 14, and 21. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US PGPUB: 2013/0253499 to Kimball which discloses a wireless connection between a hub (28) comprising a generator and an instrument (10; [0031]). Kimball also discloses that a wired or wireless connection are equivalent in their sufficiency to provide a communication link between a generator and a tool ([0031]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794